                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             CASE NO. 5:19 CV 00258 -FL


 STATE FARM LIFE INSURANCE CO.,                    )
                                                   )
                        Plaintiff,                 )
                                                   )
             v.                                    )     ORDER GRANTING MOTION
                                                   )      FOR FINAL RELIEF AND
 RAYMOND MOORE AND CHARLES                         )     DECLARATORY JUDGMENT
 BRANDON HUGHETT,                                  )
                                                   )
                        Defendants.                )
                                                   )

This matter having come before the Court on Defendant Raymond Moore’s Motion for
Final Relief and Declaratory Judgment, and the Court finding good cause to grant the same,
it is hereby ORDERED that the July 25, 2016 beneficiary designation relating to State Farm
Life Insurance Policy LF-1250-4572 has gone unchallenged, is valid, and upheld, and
should be followed as a matter of law.

The clerk is DIRECTED to disburse the funds deposited by State Farm Life Insurance
Company, plus any accrued interest, to defendant Raymond Moore.

SO ORDERED this the 8th day of May, 2020.


                                                   ______________________________
                                                   LOUISE W. FLANAGAN
                                                   United States District Judge




          Case 5:19-cv-00258-FL Document 28 Filed 05/08/20 Page 1 of 1
